Appeal from a judgment of the Court of Claims awarding the appellant $3,159 in damages for the appropriation of 2.357 acres of his land for highway expansion located adjacent to Route 5 at the intersection of Washout Road in the Town of Glenville, Schenectady County. We find present here no more than a question as to the efficacy of expert testimony as to the value of the instant property and no basis on the present record to disturb the trial court’s determination. The trial court could clearly reject the testimony of appellant’s expert as not properly based (Matter of Huie [City of New York-Allen], 1 A D 2d 500; Orleans County Quarry Co. v. State of New York, 172 App. Div. 863) and instead accept that of the State’s expert. Duksa v. State of New York (34 A D 2d 1053) is not controlling here. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Simons, Kane and Reynolds, JJ., concur.